Title: To John Adams from Thomas Digges, 6 October 1780
From: Digges, Thomas,Church, William Singleton
To: Adams, John


     
      Dr. Sir
      London Octr. 6. 1780
     
     I am thankful for your late favor and shall send you the Books desird by first opportunity.
     Mr. Henr. Laurens was brought to Town last night, rather in better health. He was lodgd that night in the Messengers House in Scotland Yard, and denyd all sort of communication with his friends—or those who wishd to speak to Him. He was Examined at noon at Lord G. Germains and committed by a Warrant of Justice Addington a close prisoner to the Tower—orders that no person whatever speaks to Him. These folks are so foolishly changable that most likely in a few days the severity of His confinement may be relaxd. At present two men are always in the same room with Him, and two soldiers without.You shall hear more from me by next post.
     No news from the Westward of any sort. The general beleif is that the privy Council yesterday have determind to prosecute the war further in Ama. with vigour—perhaps the fools have concluded that as they have catchd Mr. Laurens they can conquer America. I can see no other reason for their supposition of success in the further prosecution of that war.
     I am your mo ob ser
     
      WS.C
     
     